682 S.E.2d 211 (2009)
Dorothy HUNT, Employee,
v.
NORTH CAROLINA STATE UNIVERSITY, Employer.
Self-Insured (Key Risk Management Services, Administering Agent).
No. 138P09.
Supreme Court of North Carolina.
August 27, 2009.
George W. Lennon, Raleigh, for Hunt.
Marc X. Sneed, Assistant Attorney General, for NC State University, et al.
Prior report: ___ N.C.App. ___, 670 S.E.2d 309.

ORDER
Upon consideration of the petition filed on the 30th of March 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."